DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-12 and 18-21, drawn to a lighting module and method for producing a lighting module, classified in H01L 33/504.
II. Claims 13-17, drawn to a method for producing a lighting module, classified in H01L 2933/0041.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions may both pertain to applying a wavelength converting material over light emitting elements; however, group I specifically deals with the application of different concentrations of the material being applied to both pluralities of light emitting elements and mixing/blending the concentrations in the space between the pluralities. Group II pertains to application of a phosphor material over only a first plurality of light emitting elements and does not detail any application to a second plurality nor the space between; and thereby does not hold any relation to group I.

Furthermore, this application is in condition for allowance except for the presence of claims 13-17 directed to group II non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.

Allowable Subject Matter
Claims 2-12 and 18-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to claim 2, the prior art does not disclose of a lighting module comprising: a first plurality of light emitting elements configured to emit a first light; a second plurality of light emitting elements configured to emit a second light; a substrate upon which the first plurality of light emitting elements and second plurality of light emitting elements are arranged; an encapsulation layer formed of an encapsulation material uniformly disposed over the first plurality of light emitting elements, the second plurality of light emitting elements, and an area over the substrate between the first plurality of light emitting elements and the second plurality of light emitting elements; and a wavelength converting element dispersed and infused within the encapsulation material in the encapsulation layer, wherein a concentration of the wavelength converting element in the encapsulation layer varies, is larger over the first plurality of light emitting elements, and is smaller over the second plurality of light emitting elements, and in the area over the substrate and between the first plurality of light emitting elements and the second plurality of light emitting elements is less than the concentration over the first plurality of light emitting elements and is more than the concentration over the second plurality of light emitting elements, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3-12 are also allowed as being dependent on claim 2.  
In regards to claim 18, the prior art does not disclose of a method for producing a lighting module comprising: situating a first plurality of light emitting elements configured to emit a first light having a first wavelength range and a second plurality of light emitting elements configured to emit a second light having a second wavelength range different from the first wavelength range on a substrate; applying a semi-liquid material over the first plurality of light emitting elements and second plurality of light emitting elements using a multi-nozzle dispenser containing multiple nozzles, wherein a first nozzle of the multi-nozzle dispenser dispenses semi-liquid material containing a first concentration of a phosphor material over a corresponding first plurality of light emitting elements, and a second nozzle of the multi-nozzle dispenser adjacent to the first nozzle dispenses semi-liquid material containing a second concentration of a phosphor material different from the first concentration over a second plurality of light emitting elements; allowing the semi-liquid material dispensed from adjacent nozzles to blend; and hardening the semi-liquid material, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 19-21 are also allowed as being dependent on claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON CRAWFORD/Primary Examiner, Art Unit 2844